Exhibit Registration Rights Agreement By and Among Northern Oil & Gas, Inc. and Deephaven MCF Acquisition LLC April 14, 2008 TABLE OF CONTENTS Page ARTICLE 1Definitions[INSERT PAGE NUMBER] ARTICLE 2Registration Rights[INSERT PAGE NUMBER] 2.1Required Registration[INSERT PAGE NUMBER] 2.2Current Public Information[INSERT PAGE NUMBER] 2.3Registration Procedures.3 2.4Fees and Expenses5 2.5Indemnification[INSERT PAGE NUMBER] 2.6Participation in Registrations[INSERT PAGE NUMBER] ARTICLE 3Transfers of Certain Rights[INSERT PAGE NUMBER] 3.1Transfer[INSERT PAGE NUMBER] 3.2Transferees[INSERT PAGE NUMBER] 3.3Subsequent Transferees[INSERT PAGE NUMBER] ARTICLE 4Miscellaneous[INSERT PAGE NUMBER] 4.1Recapitalizations, Exchanges, etc[INSERT PAGE NUMBER] 4.2No Inconsistent Agreements[INSERT PAGE NUMBER] 4.3Amendments and Waivers[INSERT PAGE NUMBER] 4.4Severability[INSERT PAGE NUMBER] 4.5Counterparts[INSERT PAGE NUMBER] 4.6Notices[INSERT PAGE NUMBER] 4.7Governing Law[INSERT PAGE NUMBER] 4.8Forum; Service of Process[INSERT PAGE NUMBER] 4.9Captions[INSERT PAGE NUMBER] 4.10No Prejudice[INSERT PAGE NUMBER] 4.11Words in Singular and Plural Form[INSERT PAGE NUMBER] 4.12Remedy for Breach[INSERT PAGE NUMBER] 4.13Successors and Assigns, Third Party Beneficiaries[INSERT PAGE NUMBER] 4.14Entire Agreement[INSERT
